UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2277



LENIR RICHARDSON,

                                              Plaintiff - Appellant,

          versus


A. A. PODIATRY, P.L.L.C.; DOCTOR ADMASON,

                                             Defendants - Appellees,

          and


RAFIK MUWWAD, M.D.; INOVA FAIRFAX HOSPITAL;
INOVA ALEXANDRIA HOSPITAL; BLUE CROSS & BLUE
SHIELD ASSOCIATION; MEDICAID,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-05-1155)


Submitted:   January 19, 2006              Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se. Richard Winston Boone, Sr.,
BOONE & ASSOCIATES, Fairfax, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Lenir   Richardson    appeals   a   district   court   order

dismissing without prejudice her complaint.    Insofar as Richardson

raised a claim against two hospitals under 42 U.S.C. § 1395dd(a)

(2000), we find Richardson failed to state a claim because she

failed to allege the harm suffered as a result of the alleged

violations of § 1395dd(a).     With respect to the remainder of her

claims, which were torts controlled by state law, the district

court did not have jurisdiction.        Accordingly, we affirm.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             AFFIRMED




                                - 3 -